SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Martin’s Opinion and Order dated May 30, 2001. Plaintiff did not come forward with sufficient admissible evidence to create a genuine issue to be tried as to his contention that his agreement with defendant airlines was other than what was shown on the face of his airline ticket.
We have considered all of plaintiffs contentions on this appeal and have found in them no basis for reversal. The judgment of the district court is affirmed.